Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  157951(77)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  JAWAD A. SHAH, M.D., PC, INTEGRATED                                                                 Elizabeth T. Clement
  HOSPITAL SPECIALISTS, PC, INSIGHT                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
  ANESTHESIA, PLLC, and STERLING
  ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
                                                                   SC: 157951
  v                                                                COA: 340370
                                                                   Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Michigan Health & Hospital
  Association to file a reply to defendant-appellant’s response to its amicus brief is
  GRANTED. The reply submitted on September 17, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 20, 2019

                                                                              Clerk